Citation Nr: 0113303	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a personality disorder 
with mixed features claimed as a nervous disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active duty from December 1959 to December 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, denying service connection for a 
personality disorder with mixed features claimed as nervous 
condition.  
The Board notes that the veteran raised claims of entitlement 
to service connection for insomnia, residuals of a head 
injury purportedly sustained in an automobile accident, 
smoking and chemical and radiation exposure.  Those claims 
were denied by the RO in May 2000 after the RO found they 
were not well grounded.  In light of the statutory revisions 
described below, the Board refers those matters to the RO for 
readjudication.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); VA 
O.G.C. Prec. Op. No. 3-2001 (January 22, 2001).  
The Board also notes that the veteran raised a claim of 
entitlement to service connection for a back injury that he 
claimed to have incurred in the inservice automobile 
accident.  See VA Form 21-4176, Report of Accidental Injury 
in Support of Claim for Compensation, received in June 2000.  
In addition, in a VA Form 21-4138, Statement in Support of 
Claim, dated in May 2000 the veteran appears to have raised a 
claim of entitlement to service connection for heart disease.  
It does not appear this claim has been addressed by the RO.  


REMAND

The Board notes the veteran asserted in correspondence dated 
in May 1999 that he sought service connection for a nervous 
disorder and "stress related problems."  In a letter 
received in March 2000 he stated he sought service connection 
for severe depression related to living and working in a 
confined area.  In the May 2000 Statement of the Case, the RO 
noted that there was no evidence of depression in service, 
yet did not address the post-service VA diagnosis of that 
condition.  It is not clear from the record that the 
depression diagnosed by VA in 1999 was attributed to the 
veteran's personality disorder, or that the veteran's 
asserted inservice nervous disorder or stress related 
problems have been addressed.  In a May 2000 letter, the RO 
advised the veteran of the necessity of presenting a well-
grounded claim, and told him that unless he submitted a well-
grounded claim the law prohibited VA from assisting in 
development of the claim.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance, detailed 
below, that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  Upon 
review, the Board is of the opinion that a VA psychiatric 
examination is necessary to determine the nature and etiology 
of the veteran's psychiatric disability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should schedule the veteran for 
a psychiatric examination to identify the 
psychiatric disabilities, if any, 
including but not limited to a personality 
disorder, from which the veteran suffers, 
and then to identify the etiology, 
symptoms and manifestations thereof.  If 
the examiner determines the veteran 
suffers from a personality disorder, he or 
she should opine as to whether that 
personality disorder was aggravated beyond 
the normal progression of the condition 
during or as the result of service, or was 
aggravated by a service-connected 
disability.  In addition, if the examiner 
determines the veteran has a psychiatric 
disability other than a personality 
disorder, the examiner should opine as to 
whether it is at least as likely as not 
that the disability was incurred in or 
aggravated by service, or caused or 
aggravated by a service-connected 
disability.  All findings should be 
reported in detail, as should the 
rationale for any opinions reached.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




